NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JEFFERY TODD CRYSTAL,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D15-3281
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 19, 2016.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed without prejudice to any right Crystal may have to file a motion for

postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850(b) regarding

whether his plea was voluntary.
SILBERMAN, LaROSE, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-